Citation Nr: 0102559
Decision Date: 01/29/01	Archive Date: 03/12/01

DOCKET NO. 97-19 795               DATE JAN 29, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to a compensable evaluation for scar residuals of a
head injury, prior to September 11, 2000.

2. Entitlement to an evaluation in excess of 10 percent for scar
residuals of a head injury.

REPRESENTATION 

Appellant represented by: South Carolina Department of Veterans
Affairs

ATTORNEY FOR THE BOARD 

W. Sampson, Counsel

INTRODUCTION

The veteran's active military service extended from May 1981 to
November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Columbia, South
Carolina. That rating decision, in part, granted service connection
for scar residuals of a head injury, and assigned a zero
(noncompensable) rating. By that same rating action, service
connection for migraine headaches was also denied. In April 1997,
the veteran filed a notice of disagreement. The RO furnished the
veteran a statement of the case in May 1997; and the RO received
the veteran's substantive appeal later in that same month.

This case was previously before the Board in August 1999, when it
was remanded for additional medical evidence and examinations of
the veteran. In April 2000, service connection was granted for
migraine headaches. As the benefit sought on appeal, service
connection, was granted the appeal on that issue has ended. See
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); Grantham v.
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d
1030 (Fed. Cir. 1997).

Unfortunately the requested development with regard to issue of the
scar was not completed and the case was again remanded to the RO in
July 2000. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The
requested development has now been completed. In September 2000, a
rating decision increased the rating to 10 percent, effective
September 11, 2000, the date of his most recent VA examination.
Inasmuch as the staged ratings of 0 and 10 percent are not the
maximum benefit under the rating schedule, the issues of a
compensable evaluation prior to September 11, 2000, and an
evaluation in excess of 10 percent, for the scar residuals of a
head injury, remain in controversy; and, hence, they are viable
issues for appellate consideration by the Board. See Fenderson v.
West, 12 Vet. App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet.
App. 35, 38 (1993)). Accordingly, the Board construes the issues as
listed on the cover page.

The recently enacted legislation mandates that all claims for
benefits denied or dismissed as not well grounded under the laws
administered by VA, and which became final during the period
beginning on July 14, 1999, and ending on the date of the enactment
of the Act, November 9, 2000, shall be readjudicated, if a request
for readjudication is filed by the claimant or the Secretary, not
later than two years after the date of the enactment of this Act.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart (b), 114 Stat. 2096, ____ (2000). In the August 1999
decision of the Board, entitlement to service connection for a
right shoulder disability, stomach condition and a sleep disorder
were denied as not well grounded. As these denials fall within the
period defined above, they may be subject to readjudication. These
issues are referred to the RO for action deemed appropriate and
consistent with the provisions of the Veterans Claims Assistance
Act of 2000.

REMAND

The Board observes that recently enacted legislation has also
eliminated the requirement for a well-grounded claim, enhanced VA's
duty to assist a claimant in developing the facts pertinent to a
claim before VA, and expanded its duty to notify the claimant and
the representative, if any, concerning the aspects of claim
development. See Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits and Health
Care Improvement Act of 2000, Pub. L. No. 106-419, 104 (2000).

This legislation requires VA to make reasonable efforts to obtain
relevant record that the claimant adequately identifies. Id. In
this context, the Board notes that in the May 1997 substantive
appeal, the veteran indicates that he has received continued
treatment at the Ralph H. Johnson VA Medical Center in Charleston,
South Carolina, for his scar residuals of a head. The reports of
this relevant VA treatment, however, are not of record.

Although the Board regrets further delay, the Board is of the
opinion that additional development is warranted. Pursuant to the
recently enacted legislation, the VA

- 3 -

must make "reasonable efforts to assist the claimant in obtaining
evidence necessary to substantiate the claimant's claim for a
benefit under a law administered by the Secretary." Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
____ (2000) (to be codified at 38 U.S.C. 5103A).

Accordingly, this case is REMANDED for the following actions:

1. The RO should request that the veteran identify the names,
addresses, and approximate dates of treatment for all VA and non-VA
health care providers who have treated him for scar residuals of a
head injury. With any necessary authorization from the veteran, the
RO should attempt to obtain copies of pertinent treatment records
identified by the veteran in response to this request, which have
not been previously secured, to specifically include records
pertaining to treatment provided at the Ralph H. Johnson VA Medical
Center in Charleston, South Carolina, dating from 1996. If the RO
is unable to obtain any of the medical records indicated by the
veteran, it should follow the proper procedures under the Veterans
Claims Assistance Act.

2. The RO and the appellant are advised that the Board is obligated
by law to ensure that the RO complies with its directives, as well
as those of the United States Court of Appeals for Veterans Claims
(the Court). The Court has stated that compliance by the Board or
the RO is neither optional nor discretionary. Where the remand
orders of the Board or the Court are not complied with, the Board
errs as a matter of law when it fails to ensure compliance. Stegall
v. West, 11 Vet. App. 268, 271 (1998).

4 -

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 39 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letter 00-87 (November 17,
2000), as well as any pertinent formal or informal guidance that is
subsequently provided by the Department, including, among others
things, final regulations and General Counsel precedent opinions.
Any binding and pertinent Court decisions that are subsequently
issued also should be considered.

4. Thereafter, the RO should then readjudicate the issues of
entitlement to a compensable evaluation prior to September 11,
2000, and an evaluation in excess of 10 percent, for the scar
residuals of a head injury.

If the determination remains adverse to the veteran, a supplemental
statement of the case should be prepared, and the veteran and his
representative should be given a reasonable period of time in which
to reply. The case should then be returned to the Board for further
appellate review, if otherwise in order. By this REMAND, the Board
intimates no opinion as to the ultimate conclusion warranted in
this case. No action is required of the veteran until he is
notified.

The appellant, who is the veteran in this case, has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

5 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

Deborah W. Singleton 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 6 -



